DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liguori et al. (2016/0350624).

	With respect to claim 1, Liguori et al. teaches a label production system (Fig. 1) optimized for deployment at a user location (as being hand-held, the system is optimized for deployment at a user location, Abstract), the label printing system (Fig. 1) comprising: a label print engine (20) configured to receive formatted digital data (i.e. an image file [0016]) related to a label (18) and print (via 20) the related label on media (30); a finishing machine (i.e. a cutter configured to cut the along the web [0098]) configured to receive a printed label (18) from the 

With respect to claim 2, Liguori et al. teaches the label production system (Fig. 1) wherein the label print engine (20) and finishing machine (i.e. cutter) are connected to the central processor (16) by one a connection protocol (i.e. a direct connection, as seen in Fig. 1).

With respect to claim 3, Liguori et al. teaches the label production system (Fig. 1) wherein the central processor (16) is connected to an inventory system (i.e. data inputted via 12 and stored on the portal 11 related to inventory data to be sent to the printer [0013]) and wherein the inventory system (data inputted via 12 of the portal 11) is configured to communicate label media inventory levels (as entered by the user) to the central processor (16 for QR code digitization).



With respect to claim 5, Liguori et al. teaches the label production system (Fig. 1) wherein the central processor (16) is configured to create an optimized label production job to be sent to the print engine (20) and finishing machine (i.e. cutter), 20and wherein the optimized label production job is configured to optimize cost ([0094] by creating a job utilizing a label roll for printing the print data onto).

With respect to claim 6, Liguori et al. teaches the label production system (Fig. 1) wherein the central processor (16) is configured to create the optimized label production job (i.e. print data that allows printing on the label roll) based the availability and cost of media [0094] in an inventory system (i.e. system including the portal 11).

With respect to claim 7, Liguori et al. teaches the label production system (Fig. 1) further comprising a viewing device (13) connected to the printing system (via a wireless connection), wherein the viewing device (13) is configured to view summaries of data and information [0087] gathered by the central processor (16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmerman et al. (2003/0229543) which teaches a printer center for printing labels connected to a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853